     Case 2:20-cv-02031-CJC-AS Document 21 Filed 10/14/20 Page 1 of 2 Page ID #:93


                                                                     JS-6
 1

 2
                                                                     10/14/2020
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   KYU HWA BACK,                  ) Case No.: CV 20-02031-CJC(ASx)
                                    )
12                                  )
              Plaintiff,            )
13                                  )
         v.                         )
14                                  ) JUDGMENT
                                    )
15   DINH HAI BANH d/b/a SIMPLY PHO )
                                    )
16   YOU and DOES 1–10,             )
                                    )
17                                  )
              Defendants.           )
18                                  )
                                    )
19                                  )
                                    )
20

21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27

28


                                             -1-
     Case 2:20-cv-02031-CJC-AS Document 21 Filed 10/14/20 Page 2 of 2 Page ID #:94




 1         This matter came before the Court on Plaintiff’s motion for default judgment. On
 2   October 14, 2020, the Court granted Plaintiff’s motion. In accordance with the Court’s
 3   Order, IT IS HEREBY ORDERED that judgment is entered in favor of Plaintiff in the
 4   amount of $1,640. Additionally, Defendant is ordered to provide a restroom and
 5   pathways at the restaurant which comply with the Americans with Disabilities Act
 6   Accessibility Guidelines.
 7

 8      DATED: October 14, 2020
 9

10
                                                  HON. CORMAC J. CARNEY
11

12                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -2-
